Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 10, 2018

                                    No. 04-16-00662-CV

                     Melissa FUENTES, Individually, and as Next Friend
                 of Victor Robert Fuentes and Isabella Elaine Fuentes, Minors,
                                          Appellants

                                              v.

                           TEXAS MUTUAL INSURANCE CO.,
                                     Appellee

                 From the 112th Judicial District Court, Sutton County, Texas
                                    Trial Court No. 5910
                          Honorable Pedro Gomez, Judge Presiding


                                       ORDER
       The Appellants’ Unopposed Motion to Extend Time to File Motion for Rehearing En Banc is
hereby GRANTED.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court